Citation Nr: 1503166	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by memory loss.

4.  Entitlement to a higher initial schedular rating for orthopedic manifestations of service-connected lumbar strain, evaluated as 10 percent disabling from May 12, 2009, and as 20 percent disabling from October 24, 2012.

5.  Entitlement to a rating greater than 20 percent on an extraschedular basis for service-connected lumbar strain.

6.  Entitlement to separate compensable rating(s) for any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.  He had additional service with National Guard and Reserve units, which likely extended from December 1963 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) from January 2010, August 2010, and June 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the June 2012 decision, the Veteran was awarded service connection for lumbar strain, evaluated as 10 percent disabling, effective from May 12, 2009.  The Veteran disagreed with, among other things, the assigned disability evaluation.

The Veteran's case was previously before the Board in November 2012, at which time the appeal was remanded for further development and readjudication.  Thereafter, the RO issued a July 2013 rating decision wherein the Veteran's lumbar spine rating was increased to 20 percent, effective from October 24, 2012.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, with regard to the Veteran's lumbar spine rating, the issue decided herein is limited to the appropriate schedular rating for orthopedic manifestations of the lumbar strain.  This is so because The General Rating Formula for rating disabilities of the spine requires that associated objective neurologic abnormalities are to be evaluated separately under an appropriate Diagnostic Code.  In a July 2013 rating action, however, the agency of original jurisdiction (AOJ) denied service connection for radiculopathy of the lower extremities.  Thereafter, an addendum opinion was sought regarding whether there was a connection between the Veteran's diagnosed meralgia paresthetica and his lumbar spine disability.  This evidence is clearly relevant to the determination of whether a separate rating is warranted for neurologic abnormalities associated with the Veteran's lumbar spine disability and should therefore be considered by the AOJ in the first instance.  Accordingly, rather than delay adjudication of the Veteran's claim for a higher initial rating for his lumbar strain, the Board finds it appropriate to address whether the Veteran is entitled to a compensable rating for any neurologic abnormalities associated with the Veteran's lumbar spine disability as a separate issue.

Additionally, given the evidence of record and the fact that the Veteran is being granted an increased schedular rating, the Board finds that the issue of entitlement to a rating in excess of 20 percent on an extraschedular basis for the Veteran's lumbar strain is also more appropriately addressed as a separate issue.  That issue will be discussed in greater detail in the remand that follows the Board's decision.

The Board also notes that VACOLS shows that an appeal from the July 2013 rating decision has been perfected.  (It reflects that a substantive appeal was filed in December 2013 following issuance of a November 2013 statement of the case.)  However, such documents have not been made a part of the record provided to the Board.  Even the records in VBMS or Virtual VA do not include a statement of the case or substantive appeal.  Consequently, the Board will take no action now on any such appeal.  (The Board does not doubt that these procedural documents will find their way to the claims file after the case is returned to the RO.  When any such documents are included in the claims file, it is not necessary to censure the Board for not finding them.)

(The decision below addresses the Veteran's claim of service connection for hearing loss and entitlement to an increased schedular rating for orthopedic manifestations of his service-connected lumbar strain.  The remaining issues are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its onset in service and is not otherwise related to active military service; hearing loss to a compensable degree was not exhibited within the first year following qualifying military service.

2.  The Veteran's service-connected chronic lumbar strain is manifested by pain, limitation of motion, and functional losses that equate to limitation of motion to no worse than 30 degrees; ankylosis has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a 20 percent schedular rating, but no higher, for lumbar strain have been met as of May 12, 2009.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue of entitlement to higher initial ratings for the Veteran's lumbar strain, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for lumbar strain was granted in June 2012, and he was assigned a disability rating and effective date in that decision.  As the issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's claim of service connection for hearing loss, the Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate that claim via a letter dated in August 2010, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records (STRs), certain records related to his National Guard service, private medical evidence, VA examination and opinion reports, and lay statements from the Veteran.

In this regard, the Board notes that the Veteran reported to a VA examiner in January 2013 that he began receiving disability benefits from the Social Security Administration (SSA) beginning in the 1980s, due to his back disability.  Generally, once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here, it appears that the Veteran's SSA records were submitted to VA in October 2012.  Under "Evidence," the July 2013 rating decision lists "VA Form 21-4138, Statement in Support of Claim, received October 24, 2012[,] with VA Form 21-0781, VA Form 8940, and Social Security Records which contain both private and VA treatment records."  Despite this indication, the Veteran's SSA records are not part of the record currently before the Board, to include in the Veteran's paper claims folder, his Virtual VA folder, or his VBMS file.  Although the Board will direct the AOJ to ensure that the Veteran's SSA records are associated with the claims folder on remand, the Board has determined that it may proceed with adjudication of the Veteran claims of service connection for hearing loss and for a higher initial schedular rating for orthopedic manifestations of his service-connected lumbar strain without reviewing his SSA records.  This is so because the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  Given the Veteran's assertion that he was receiving SSA benefits due to his back disability, the Board finds that there is no indication that those records would be relevant to the Veteran's claims of service connection for hearing loss.

Regarding the issue for a higher initial schedular evaluation for orthopedic manifestations of service-connected lumbar strain, evidence relevant to that determination would be dated from May 12, 2009, forward.  The Board notes that applicable regulations provide that entitlement to SSA disability benefits ends "[t]he month before the month [the recipient] attain[s] full retirement age as defined in § 404.409 (at full retirement age your disability benefits will be automatically changed to old-age benefits)."  20 C.F.R. § 404.316(b)(2) (2014).  Based on the Veteran's date of birth in 1943, he would reach full retirement age when he turned 66, or in July 2009.  Thus, his SSA disability benefits would have been terminated in June 2009.  Although the possibility exists that the Veteran may have undergone an SSA medical examination between May 12, 2009, and June 1, 2009, the Board finds that possibility to be extremely remote.  See 20 C.F.R. § 404.1590 (2014) (explaining when and how often continuing disability reviews are conducted).  Given that it is highly unlikely that the Veteran's SSA record would contain information pertinent to rating the severity of his lumbar strain, and given that the Veteran was examined by VA in October 2009, the Board finds no reason to delay adjudication of the Veteran's case until the SSA records have been associated with the claims folder.  This is especially so given that the Board is awarding an increased rating as of May 12, 2009.  Thus, it would appear that to remand the matter would result in no benefit to the Veteran and would in fact only delay the receipt of his monetary award.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

The Board also finds that the medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded several VA examinations in connection with the matters decided herein and several opinions were also obtained.  The Board is satisfied that the opinions answer the questions posed, are adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  The Board also finds that the examination reports contain all relevant findings to allow the Board to determine the severity of the Veteran's disability in light of the applicable rating criteria.  

II.  Service Connection - Hearing Loss

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran asserts that he suffers from bilateral hearing loss as a result of his military service.  Specifically, he contends that his hearing loss is the result of in-service acoustic trauma from gunfire, rocket launchers, howitzers, and aircraft noise.

At the outset, the Board notes that the evidence demonstrates that the Veteran likely has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Although the Veteran did not file a claim of service connection for hearing loss until July 2010, the report of an October 2009 fee-based audiology examination, which was afforded in connection with an earlier filed claim of service connection for tinnitus, confirms that the Veteran then had a current hearing disability as defined by 38 C.F.R. § 3.385.  For purposes of this opinion, the Board will assume that the Veteran's hearing did not thereafter improve prior to July 2010, such that a current disability is not shown.  Furthermore, in awarding service connection for tinnitus in January 2010, the RO conceded that the Veteran had in-service noise exposure and the Board finds no reason to conclude otherwise.  Thus, the question in this case is one of nexus between in-service experience and current disability.  See Davidson, supra.

Relevant to the issue of nexus, the Board notes that the Veteran's STRs of record are silent for complaints of hearing loss.  Normal hearing via whispered voice testing was shown an entrance into service in 1962.  The results of audiometric testing conducted as part of the Veteran's 1963 separation examination showed that the Veteran's hearing thresholds from 500 to 4,000 Hertz ranged from zero to 5 decibels, which indicated normal hearing at that time.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  The Veteran also denied ear trouble on the accompanying report of medical history.  The results of audiometric testing conducted in September 1976 showed that the Veteran's hearing thresholds from 500 to 4,000 Hertz ranged from zero to 15 decibels, which also indicated normal hearing at that time.  See id.  The Veteran denied ear trouble on the accompanying report of medical history at that time as well.  

As noted above, in connection with a claim of service connection for tinnitus, the Veteran was afforded a fee-based audiology examination in August 2009.  The audiologist indicated that the audiometric thresholds at separation were normal by VA standards.  The examination report then contains and "X" placed above the following pre-printed statement:  "Discharge examination shows normal hearing bilaterally.  However, there was no hearing test at induction for comparison to the discharge audiogram.  Hearing could have changed significantly during military service as a result of noise exposure.  As a result, in my opinion, hearing impairment is at least as likely as not (50/50 probability) caused by or aggravated by military noise exposure."

After the Veteran filed his July 2010 claim of service connection for hearing loss, his claims folder was referred to a VA audiologist for a clarifying opinion regarding the etiology of the Veteran's hearing loss.  Although the VA audiologist opined that the Veteran's current hearing loss was not related to military service, the basis of his opinion was somewhat unclear and another clarifying opinion was sought.  In October 2011, the Veteran's claims folder was reviewed by another VA audiologist who similarly opined that the Veteran's current hearing loss was not due to military noise exposure.  As rationale for his opinion, the audiologist explained that if hearing was normal at discharge, there was no evidence of hearing damage due to noise exposure.  The audiologist cited to an Institute of Medicine study that had concluded that the most pronounced effects of acoustic trauma on puretone thresholds were measurable immediately following the exposure to noise and that recovery occurs generally within 30 days.  The audiologist went on to explain that current science indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  The audiologist thus concluded that any worsening of the Veteran's hearing after discharge from service would be due to post-service noise exposure.  

In consideration of the evidence of record, the Board finds that a grant of service connection for bilateral hearing loss is not warranted.  Notably, there is no evidence that the Veteran's hearing loss manifested in service, to include during his Reserve and/or National Guard service, or to a compensable degree within a year of separation from active military service.  As to whether service connection may be established on a direct basis, the Board finds particularly probative the October 2011 VA audiologist's negative nexus opinion.  The audiologist explained why objective testing demonstrating normal hearing at the time of separation weighed against a conclusion that hearing loss first manifested many years later could be linked to service.  The Board acknowledges the seemingly positive nexus opinion proffered by the fee-based audiologist.  However, the basis of that opinion is contradicted by the VA audiologist's explanations.  Indeed, the fee-based opinion contains no discussion of the significance of normal hearing acuity at separation from service.  Given the VA audiologist's citation to the evidence of record, as well as to scientific principles, the Board assigns to it more probative weight.

Further, although the VA audiologist's opinion focused on the Veteran's period of active military service, the Board can apply the rationale stated therein to conclude that normal hearing demonstrated in September 1976 would also weigh against a finding that hearing loss would be associated with any noise exposure sustained during the Veteran's Reserve and/or National Guard duty.  Indeed, for service connection to be established for hearing loss resulting from noise exposure sustained during Reserve and/or National Guard duty, it must be shown that the Veteran's hearing loss was in fact incurred or aggravated in line of duty during that period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  See McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  Evidence of such is lacking in this case.  

Thus, although the Veteran believes that his hearing loss is due to noise exposure in service, the Board finds more probative the October 2011 VA audiology opinion, as that opinion was rendered by a medical professional.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's conclusions to the contrary.  See Jandreau, supra.

In the instant case, the VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by the audiologist's explanation because of his expertise and because the record is consistent with the explanation.  The Board acknowledges that the Veteran has been awarded service connection for tinnitus due to in-service noise exposure.  Notably, the Veteran alleged the onset of his tinnitus to have been in 1962 and the RO applied the benefit-of-the-doubt doctrine to the facts of the Veteran's case.  See 38 U.S.C.A. § 5107(b) (West 2014).  Here, the objective evidence weighs against a finding that hearing loss had its onset in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, service connection for bilateral hearing loss must be denied.  

III.  Disability Rating - Lumbar Strain

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2014).  Where, as in the case of the Veteran's lumbar strain, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected lumbar strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Currently, the rating criteria provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Under the General Rating Formula for spine disabilities, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Turning to the appropriate rating for the Veteran's lumbar spine disability, the relevant evidence includes the report of an October 2009 VA examination that records the Veteran's complaints of monthly pain in the lumbosacral region, the severity and duration of which varied depending on the Veteran's activity level.  He alleged that his pain would diminish his range of motion "by 90 degrees of flexion."  The Veteran reported occasional use of a brace and stated that his symptoms were exacerbated by changes in the weather.  He denied associated bowel or bladder problems.  The Veteran reported that was able to stand for only five minutes and to walk 150 feet.  

Physical examination of the Veteran revealed that he walked with very short steps, had difficulty standing on his heels and toes, and was unable to squat.  The examiner stated that the Veteran was able to "flex at the waist from 0 to 40 degrees with no pain, extend at the waist, bend to the left and right at the waist, [and] twist to the left and right at the waist from 0 to 20 degrees with no pain on any of these movements."  

The Board acknowledges that it is somewhat unclear from the October 2009 VA examination report whether the Veteran was able to achieve flexion to greater than 40 degrees at that time.  What is, however, evident, is that the Veteran's flexion was limited to 40 degrees due to pain.  It appears from the examination report that the Veteran suffered from other functional impairments related to his back pain.  Indeed, prolonged standing and walking are inhibited and it was noted that the Veteran had moderate difficulties with traveling and moving about and severe difficulties with bathing, recreational activities, shopping, and exercising.  

Overall, the Board finds that, taking into consideration the DeLuca factors and the point at which pain begins, and in consideration of the benefit of the doubt, the October 2009 VA examination report shows that the Veteran's lumbar spine disability was then manifested by symptomatology tantamount to forward flexion greater than 30 degrees but not greater than 60 degrees.  Accordingly, in consideration of the benefit of the doubt, a 20 percent rating is assigned from the May 22, 2009, effective date of the Veteran's award of service connection.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. §§ 4.7, 4.71a, DC 5237.  In so finding, the Board has considered that the report of a May 2012 VA examination recorded that the Veteran was able to achieve flexion to 80 degrees, with no evidence of pain until 80 degrees.  However, given that the Veteran was able to achieve only 50 degrees of flexion, with pain at 20 degrees at the time of a January 2013 VA examination, the Board concludes that the May 2012 findings do not represent a true improvement of the Veteran's condition such that staged ratings would be appropriate in this case.  Rather, the Board will afford the Veteran the benefit of the doubt and conclude that the severity of his lumbar spine disability has been relatively consistent during the entire pendency of his claim.  

Having determined that the Veteran is entitled to a 20 percent rating from the effective date of his award of service connection, the Board will now consider whether a rating in excess of 20 percent is warranted.  To be entitled to a higher schedular rating for his lumbar strain, the evidence must show that the Veteran could achieve no more than 30 degrees of forward flexion of the thoracolumbar spine, or that there was ankylosis.  Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 20 percent under the General Rating Formula for his lumbar strain at any point during the claims period.  This is so because although the evidence shows that the Veteran has been unable to achieve a full range of thoracolumbar motion, see 38 C.F.R. § 4.71a, Plate V, he has been able to achieve flexion to a greater degree than that which is required for a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5237.  In October 2009, the Veteran was able to achieve flexion to 40 degrees without pain on examination; in May 2012, the Veteran was able to achieve 80 degrees of flexion without pain; and in January 2013, the Veteran was able to achieve flexion to 50 degrees.  Thus, while the range-of-motion findings represent less than a full range of thoracolumbar spine motion, see 38 C.F.R. § 4.71a, Plate V, they do not indicate that his thoracolumbar motion is limited to 30 degrees of flexion, the criteria for a 40 percent evaluation under the General Rating Formula for spine disabilities.  38 C.F.R. § 4.71a, DCs 5235-5243.

The Board has also considered whether the Veteran is entitled to a rating greater than 20 percent due to other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 .  In the instant case, the Veteran has reported his main symptoms to be back pain and limited motion.  Here, the most favorable probative evidence showed pain at 20 degrees.  Despite the fact that pain set in at 20  degrees, however, the Veteran was still able to achieve flexion to 50 degrees at the time of the January 2013 VA examination.  Notably, the Court has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the Veteran's ability to achieve flexion initially to 50 degrees and to 50 degrees on repetitive testing, as demonstrated by the findings recorded in the January 2013 VA examination report, it is clear that his pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under the General Rating Formula for disabilities of the spine at the time of the that examination.  There is also no evidence dated thereafter that demonstrates flexion limited to 30 degrees or less; nor has the Veteran asserted that his back disability has increased in severity since that time.

Further, from a functional standpoint, it has been noted that the Veteran has had less movement than normal, pain on movement, flare-ups of pain, difficulty with recreational activities, and personal care, and trouble with prolonged standing or walking.  Despite these functional losses, he has still been able to achieve a greater range of motion than that required for a 40 percent disability rating.  Further, it appears his flare-ups or episodes of more severe pain, or further decreased motion happen no more than monthly and are precipitated by increased activity or the weather.  However, the Veteran has indicated that he is able to treat his symptoms with pain medication.  Moreover, although the Veteran is limited in how long he can stand or walk, the fact remains that he is able to ambulate and engage in such activities.  Upon review of this evidence, it is the Board's finding that a rating in excess of 20 percent on account of factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse is not warranted in this case.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Moreover, as demonstrated by the range-of-motion findings of record, there is no evidence of ankylosis, as the Veteran's thoracolumbar spine does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("'Ankylosis is [s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)

Accordingly, as the evidence reveals that the Veteran's flexion is not limited to 30 degrees or less, even with consideration of functional loss, the Board finds that a schedular rating greater than the currently assigned 20 percent for orthopedic manifestations of the Veteran's chronic lumbar strain is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a schedular rating of 20 percent for orthopedic manifestations of the Veteran's lumbar strain is granted as of May 12, 2009, subject to the law and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD, and a disability manifested by memory loss, the Board noted in its November 2012 action that those claims had been denied by the RO in rating decisions dated in January and August 2010.  In November 2010, the Veteran filed a Notice of Disagreement (NOD) as to an August 2010 decision denying him service connection for hearing loss and in December 2010, an NOD was filed as to the RO's January 2010 decision denying service connection for an acquired psychiatric disorder and memory loss.  Despite later indications by the RO, the record then before the Board failed to reveal that a Statement of the Case (SOC) was issued concerning any of those issues.  The Board noted, however, that in a statement dated in April 2012, the Veteran's attorney noted that an SOC addressing the Veteran's claim of service connection for memory loss and an acquired psychiatric disorder was issued in April 2011, followed by the submission of a VA Form 9 in May 2011, and the issuance of a Supplemental SOC (SSOC) in October 2011.  Notably, the record before the Board in November 2012 also contained an October 2012 deferred rating decision wherein a decision review officer (DRO) stated that the Veteran's December 2010 NOD "has never been addressed."  The DRO noted that the issues for consideration were entitlement to service connection for an acquired psychiatric disorder, memory loss, and hearing loss, as well as entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).  That same month, the Veteran was sent a letter notifying him of the evidence required to substantiate those claims.

Given the information concerning the status of the Veteran's claims, the Board found that a remand was necessary to locate and associate with the claims folder any SOCs, SSOCs, or VA Form 9s concerning, among other things, the claims of service connection for memory loss and an acquired psychiatric disorder.  The record currently before the Board reveals that the documents referred to in the Board's prior action are now associated with the claims folder and the claims are properly before the Board.  The Board acknowledges the RO's assertion that the documents were in the claims folder the entire time, but finds such an assertion curious.  Indeed, an April 2011 deferred rating decision indicates the existence of a temporary claims file.  Regardless, however, of the prior whereabouts of the necessary procedural documents, another SSOC addressing the issues of entitlement to service connection for memory loss and for an acquired psychiatric disorder was issued by the RO in October 2013.  As to both claims, the RO indicated the requested documents were tabbed for the Board's reference and then stated: "As no additional evidence has been received and since the appeal continues to be ready for consideration by the Board, the claim for entitlement to service-connection continues to be denied at the Regional Office level, and will be returned to the Board for its review."

Nowhere in the SSOC does the RO mention the report of an August 2013 VA psychiatric examination.  That examination was requested for the purposes of determining whether it was at least as likely as not the Veteran had an acquired psychiatric examination that was related to his service-connected lumbar spine disability.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  Although an SSOC was issued with regard to the Veteran's claim of service connection for an acquired psychiatric disorder in October 2013, which was after the August 2013 VA examination, it is clear from the SSOC that the examination report was not considered.  Further, it does not appear as though the AOJ has considered the Veteran's claim on a secondary basis, despite requesting an examination and opinion addressing that theory.  Accordingly, because the August 2013 VA examination report is pertinent to the claim of service connection for an acquired psychiatric disorder, a remand of that matter is required for the issuance of an SSOC and adjudication of the Veteran's claim on all theories raised.  The Board will also remand the claim of service connection for a disability manifested by memory loss, as it is unclear whether the Veteran has memory loss as a symptom of his diagnosed depressive order or whether he has a distinct disability manifested by memory loss.  Further development of that claim is thus necessary.  

As noted in the introduction, the General Rating Formula for rating disabilities of the spine requires that associated objective neurologic abnormalities are to be evaluated separately under an appropriate DC.  Although the AOJ denied service connection for radiculopathy of the lower extremities, it thereafter sought an addendum opinion regarding whether there was a connection between the Veteran's diagnosed meralgia paresthetica and his lumbar spine disability.  As that evidence is clearly relevant to the determination of whether a separate rating is warranted for neurologic abnormalities associated with the Veteran's lumbar spine disability and the addendum opinion has not yet been considered by the AOJ, a remand of that matter is also required for the issuance of an SSOC and adjudication of whether the Veteran is entitled to a separate compensable rating for neurologic abnormalities associated with his lumbar strain.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, and without having to obtain the appellant's waiver).

Regarding the Veteran's lumbar spine, the Board notes that "[r]atings shall be based as far as practicable, upon the average impairments of earning capacity."  38 C.F.R. § 3.321(b)(1) (2014).  However, "[t]o accord justice ... to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  Id.  As determined by the Court, whether referral for extraschedular consideration is warranted involves a three-part test.  Thun v. Peake, 22 Vet. App. 111, 114-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  First, it must be determined whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 114.  If so, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the previous inquiries are answered in the affirmative, the matter must be referred for extraschedular consideration.  Id. 

Upon review of the evidence of record, the Board finds that the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of a rating greater than 20 percent on an extraschedular basis, have been met.  Although the Veteran's main symptoms have been pain, flare-ups, decreased motion, and limitation of activities, which are contemplated by the rating schedule, the January 2013 VA examiner found that the Veteran's low back condition prevented him from maintaining substantially gainful employment.  This evidence suggests to the Board that the available schedular evaluations for the Veteran's service-connected back disability may be inadequate and also that there is evidence of marked interference with employment.  The matter is therefore remanded so that it may be referred for consideration of a rating greater than 20 percent on an extraschedular basis.  See Thun, supra; 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED the AOJ for the following action:

1.  The claim for a rating in excess of 20 percent for service-connected lumbar strain should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b), to determine whether a higher rating is warranted for that disability on an extraschedular basis during any part of the claim period.  Thereafter, the Veteran should be notified of the decision and given opportunity to respond.  (A supplemental statement of the case should be issued if additional evidence is obtained.)

2.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include as secondary to his service-connected lumbar strain.

3.  The AOJ should undertake all reasonable efforts to locate copies of any SSA records that were submitted in October 2012 and associate them with the claims folder.  If the SSA records purportedly received in October 2012 cannot be located, or are located and appear to be incomplete, the AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2014).

4.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him in connection with any mental health or psychiatric disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should also ensure that all relevant VA treatment records, to the extent that they exist, are associated with the claims folder.  

5.  The Veteran has alleged that he served at the Richards-Gebaur Air Force Base in Kansas for "about a year."  The AOJ must confirm the dates of the Veteran's alleged service with the Air Force Reserve and verify whether, and, if so, when, the Veteran served at the Richards-Gebaur Air Force Base.

The Veteran is alleging to have suffered a stressful incident during this time.  The Veteran should be asked to provide more details regarding the stressful incident, to include the nature of the incident and the date as specific as possible.

The AOJ should attempt to secure a complete copy of any relevant records regarding the Veteran's Air Force Reserve service.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

6.  After the development requested in paragraphs 2 through 5 above has been completed and any relevant records have been associated with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner is requested to provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay particular attention to the Veteran's diagnosed depressive disorder.

The examiner should provide an opinion as to whether the Veteran's memory loss is a symptom of an already diagnosed disability or whether the Veteran has a distinct disability manifested by memory loss.  As to any distinct disability manifested by memory loss, the examiner should provide an opinion as to whether it is at least as likely as not that that disability is related to his military service.  

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected lumbar strain has caused or made chronically worse any diagnosed psychiatric disorder.  

All opinions should be set forth in detail and explained in the context of the record.  Regarding the likelihood that the Veteran's service-connected lumbar strain has caused or made chronically worse any diagnosed psychiatric disorder, the examiner must address both causation and aggravation and is reminded that merely stating a conclusory opinion is not sufficient.  An explanation is required that takes into account the evidence of record and pertinent medical principles, and the clinician's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

7.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file that has not previously been addressed in the most recent supplemental statement of the case (SSOC) of record, and adjudicate or readjudicate the issues of (1) entitlement to a separate compensable evaluation for any neurologic abnormalities associated with the Veteran's lumbar spine disability; (2) entitlement to service connection for a disability manifested by memory loss; and (3) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on both a direct and a secondary basis.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


